Wall, P. J. Appellant was found guilty on the first and second counts of an indictment charging him with selling liquor without license, and was fined $20 on each count, with cost. . The sole question presented is whether the evidence sufficiently supports the finding and judgment. A witness, Mil-lei-, produced by the prosecution, testified positively to two sales made to him. This the defendant on oath denied. The witness, Miller, was asked whether he did not make certain statements out of court which, if made, were calculated to disparage his testimony, which he denied, and witnesses were called who testified that he made them. On the other hand a number of witnesses were called who testified that the reputation of the defendant for truth and veracity was such as to render him unworthy of belief. Thus the evidence was conflicting. -There was undoubtedly enough on behalf of the prosecution, if believed, to just.ify the conviction, and the point was as to the credibility of the witnesses. We can not undertake to say that this was wrongly determined. We have nothing but the record. In the trial court the living witnesses were present, to be judged of very largely by their demeanor and appearance as well as by what they testified. The rule requiring a conviction to rest upon evidence supporting it beyond a reasonable doubt, does not require that the proof shall be free from conflict. In criminal cases the conflict is often as sharp and hopeless as in civil cases and the jury is compelled to credit a part and discredit a part. When the evidence can not be reconciled the jury may do this. It would be a fatal defect in our system of jurisprudence if no conviction in such case could stand, for it would only be necessary to contradict the testimony of the prosecution by witnesses worthy or unworthy of belief, in order to obtain a reversal. The law has never been so declared. The judgment will be affirmed. Judgment affirmed.